 Case 1:18-cv-00632-RJJ-PJG ECF No. 58 filed 06/12/19 PageID.555 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN


JOHN HEYKOOP,

       Plaintiff,                             Hon. Robert J. Jonker

v.                                            Case No. 1:18-cv-00632-RJJ-PJG


JEFFREY WHITE, et al.,

       Defendants,
________________________________/

        NOTICE OF RESCHEDULED SETTLEMENT CONFERENCE

      The Settlement Conference set in this matter for June 14, 2019, is rescheduled

to June 25, 2019, at 1:30 pm with Magistrate Judge Phillip J. Green, 601 Federal

Building, 110 Michigan Street N.W., Grand Rapids, Michigan. In all other respects,

including the requirements regarding attendance at the conference and submission

of a confidential settlement letter, the Case Management Order entered on

August 7, 2018 (ECF No. 17) remains in effect. The confidential letters will be due

three business days, via fax to 616-456-2074, before the rescheduled conference.


                                         PHILLIP J. GREEN
                                         United States Magistrate Judge


Date: June 12, 2019                       /s/ Jessica K. Wright
                                         By: Jessica K. Wright, Deputy Clerk
